Citation Nr: 0100089	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  96-18 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

B. G. S. represented by: Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.G., the appellant's mother and the 
veteran's ex-wife





ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 administrative 
decision of a Regional Office and Insurance Center (IC) of 
the Department of Veterans Affairs (VA), which found the 
appellant's minor children, K.A.G. and H.M.G., were not 
entitled to the proceeds of the veteran's National Service 
Life Insurance policy.  The appellant filed a timely notice 
of disagreement, initiating this appeal.  She was also 
afforded an August 1997 hearing at the RO.  

In a January 1999 Board decision, the veteran's beneficiaries 
of his National Service Life Insurance policy were found to 
include the appellant's children, K.A.G. and H.M.G.  In 
response, B.G.S., the veteran's daughter, filed an appeal of 
the Board decision to the U. S. Court of Appeals for Veterans 
Claims (Court).

In February 2000, B.G.S. and the VA's General Counsel filed a 
joint motion for remand, based on the failure of the January 
1999 BVA decision to take into account the Court's decision 
in Fagan v.West, 13 Vet.App. 48 (1999), a decision that was 
issued in September 1999.  The joint motion for remand was 
granted by the Court the same month.  The claim has thus been 
returned to the Board for reconsideration.  


FINDINGS OF FACT

The veteran performed no overt act reasonably designed to 
effectuate a desire to name K.A.G. and H.M.G. as among his 
insurance policy beneficiaries.  


CONCLUSION OF LAW

K.A.G. and H.M.G., the appellant's minor children, are not 
among the beneficiaries of the veteran's National Service 
Life Insurance policy.  38 U.S.C.A. § 1917 (West 1991);  38 
C.F.R. § 8.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died on August [redacted], 1995, as a result of a 
cardiovascular disability, according to the death 
certificate.  At the time of his death, he had in effect a 
National Service Life Insurance policy.  A December 1992 
signed designation of beneficiary form was of record naming 
A.E.W. and K.L.W., two of his grandchildren, as principal 
beneficiaries, in equal shares.  In September 1995, B.G.S., 
the veteran's daughter and the mother of the named 
grandchildren, filed a claim on their behalf for the 
insurance policy proceeds.  

Prior to the December 1992 change of beneficiary, the veteran 
had hand-written a letter to the VA, received in January 
1980, affirming his previous selection of M.H.G., his wife at 
the time, as the sole beneficiary of his insurance policy.  



Also filed in August and September 1995 were statements from 
M.H.G., the veteran's ex-wife, and the appellant, also the 
veteran's daughter, contesting payment exclusively to A.E.W. 
and K.L.W.  In separate statements, M.H.G. and the appellant 
argued the veteran intended his insurance proceeds to be 
divided amongst his four grandchildren: A.E.W., K.L.W., 
K.A.G., and H.M.G.  K.A.G. and H.M.G. are the minor children 
of the appellant.  In support of this contention, the parties 
submitted a January 1994 property settlement agreement 
executed by the veteran as part of a divorce action against 
M.H.G.  The relevant passage of the settlement agreement 
stated "[t]hat as long as [the National Service Life 
Insurance policy] remains in effect, [the veteran] shall name 
his following grandchildren as equal co-beneficiaries on said 
policy: [A.E.W., K.L.W., K.A.G., and H.M.G.]."  This 
document had not previously been presented to the VA and no 
further writing was received from the veteran prior to his 
death concerning the beneficiaries of his insurance policy.  

In an October 1995 administrative decision, the IC determined 
A.E.W. and K.L.W., named in the December 1992 beneficiary 
designation form, were the principal and only beneficiaries 
of the veteran's insurance policy; the appellant's children 
were not among the beneficiaries.  The appellant filed a 
timely notice of disagreement and substantive appeal, and 
requested a hearing.  

The appellant was afforded an August 1997 personal hearing at 
the RO.  She and M.H.G. testified that it was the veteran's 
intention that the proceeds of his insurance policy go to all 
four of his grandchildren, not just two.  However, the 
witnesses conceded that aside from the veteran's signature on 
the divorce settlement, there was no other evidence of record 
demonstrating that the veteran had performed a change of 
beneficiaries subsequent to 1992.  In fact, the appellant 
admitted that the veteran "never got around to officially 
informing the VA."  



The prior decision in favor of A.E.W. and K.L.W. was 
continued by the IC, and the appeal was forwarded to the 
Board.  At the time the appeal was initially presented to the 
Board in January 1999, a decision was issued finding the 
appellant's children, K.A.G. and H.M.G., were among the 
beneficiaries of the veteran's insurance policy.  B.G.S. 
appealed that determination to the U. S. Court of Appeals for 
Veterans Claims (Court).  Subsequent to the Board's decision, 
the Court issued a precedent decision in the case of Fagan v. 
West [13 Vet. App. 48 (1999)], and the appeal was remanded 
back to the Board for reconsideration in light of the Court's 
opinion.  


Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. 
§ 8.22 (1999).

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  
Since federal courts have uniformly found state law may not 
override federal law when the two conflict, state court 
divorce decrees and related property settlement agreements 
have been found not binding on a veteran who subsequently 
changes the beneficiary of his National Service Life 
Insurance policy.  See Wolfe, supra.  Wolfe and its 
supporting line of cases include a similar set of facts: a 
veteran, required by a state court to maintain a former 
spouse as the beneficiary of his National Service Life 
Insurance policy, named a subsequent party as the designated 
beneficiary.  At the time of the veteran's death, the former 
spouse and subsequent party contended for the insurance 
proceeds.  Finding the state court divorce decree to be an 
invalid restriction on the veteran's federally-guaranteed 
right to name an insurance beneficiary, the state court order 
was disregarded.  Id.  Thus, in the present case, the January 
1994 property settlement agreement offered by the appellant 
is not binding on the VA even though it was approved and 
incorporated by a state court into a divorce action.  

However, while the property settlement agreement is not 
binding on the VA, it may be considered as evidence of the 
last expression of the veteran's intention as to the 
beneficiaries of his insurance policy.  The important point 
is that, in this case, the property settlement does not 
precede the last designation of beneficiary sent to VA, but 
instead follows it.  Under these circumstances, the property 
settlement is not a restriction on the veteran's right to 
name a beneficiary, but evidence suggestive of his intent 
subsequent to the December 1992 change of beneficiary.  As 
evidence of intent, the property settlement, signed by the 
veteran, must be considered, because it is the last writing 
of record in which the veteran discusses the future 
beneficiaries of his National Service Life Insurance policy.  
No subsequent writing has been offered on this issue. 

On the matter of intent, it has been held with respect to the 
regulations pertaining to a change of beneficiary that the 
courts may brush aside all legal technicalities in an effort 
to effectuate the manifest intent of the insured.  Curtis v. 
West, 11 Vet. App. 129, 133 (1998) [citing United States v. 
Pahmer, 238 F.2d 431 (2nd Cir. 1956) cert. denied, 352 U.S. 
1026].  Attempts by a veteran to change a beneficiary will be 
"liberally construed."  Young v. Derwinski, 2 Vet. App. 59, 
61 (1992).  However, evidence of this intent, along with an 
affirmative and overt act by the insured to effectuate that 
intent, must also be present.  Curtis, supra [citing Jones v. 
Brown, 6 Vet. App. 388, 390 (1994) and Young v. Derwinski, 2 
Vet. App. 59, 61 (1992)].  

The Court further elaborated on these two requirements, of 
intent and an overt act, in the Fagan case, and formulated 
the following test:  In order to prevail, a claimant "must 
prove by clear and convincing evidence that the insured 
veteran intended the claimant to be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent."  Fagan at 
57.  If the claimant cannot present "clear and convincing 
evidence" of the veteran's intent, a favorable preponderance 
of the evidence of intent will be accepted along with proof 
"that the insured veteran did everything necessary, or at 
least everything he or she subjectively and reasonably 
believed necessary, to effectuate his intention."  Id.  

As a statement of intent, the property settlement agreement 
is strong evidence.  It states "[t]hat as long as [the 
National Service Life Insurance policy] remains in effect, 
[the veteran] shall name his following grandchildren as equal 
co-beneficiaries on said policy: [A.E.W., K.L.W., K.A.G., and 
H.M.G.]."  The National Service Life Insurance policy is 
cited with specificity, and this agreement is eclipsed by no 
further writing.  No parties to this appeal have questioned 
its authenticity or that of the veteran's signature to this 
document.  Also, at her August 1997 hearing, the appellant 
and M.H.G., the veteran's ex-wife, both testified under oath 
that it was the veteran's clear and stated intention that 
four, rather than two, of his grandchildren be the 
beneficiaries of his insurance policy.  While the appellant 
and M.H.G. are obviously interested parties, their testimony 
has not been directly contradicted by B.G.S., who seeks to 
enforce the prior December 1992 beneficiary designation.  For 
the purposes of this decision, this settlement agreement is 
accepted as clear and convincing evidence of the veteran's 
intent to change the beneficiaries of his insurance policy.  
See Fagan, supra.  




The second part of the test in Fagan requires an affirmative 
act by the insured reasonably designed to effectuate that 
intent.  Id.  Here, while the veteran signed and filed the 
1994 property settlement with the state courts as part of his 
divorce action, making it a matter of public record, other 
evidence of record suggests he knew more was required to 
change his beneficiary.  Specifically, the veteran was 
obviously familiar with the official VA Form 29-336, 
Designation of Beneficiary, Government Life Insurance, 
because he had previously submitted this form to the VA.  
Additionally, he had written the VA in January 1980 to affirm 
his chosen beneficiary at that time, demonstrating the 
veteran's understanding that matters involving the 
designation of his insurance policy beneficiary necessitated 
contact with the VA.  Yet while the veteran executed the 
property settlement agreement in January 1994, he made no 
subsequent attempts of record in the year and a half until 
his August 1995 death to contact the VA regarding a 
beneficiary change.  

Based on the above facts, the mere signing and filing of the 
January 1994 divorce settlement agreement does not constitute 
an overt act reasonably designed to effectuate the veteran's 
intent.  The terms of the agreement, indicating the veteran 
"shall name" the appellant's children among his 
beneficiaries, clearly suggests a future act, but the 
appellant concedes that the veteran most likely "never got 
around to officially informing the VA" which, based on his 
prior contacts with the VA, he reasonably understood was 
required.  

In summary, the appellant has presented a 1994 property 
settlement signed by the veteran which specifically mentions 
his National Service Life Insurance policy and adds two names 
to the list of his primary beneficiaries.  While this is 
sufficient 
proof of the veteran's intent to name K.A.G., and H.M.G. as 
among the 


beneficiaries of his insurance policy, it does not constitute 
an overt act reasonably designed to effectuate that intent.  
Therefore, the appellant's claim must be denied.  


ORDER

The appellant's claim, on behalf of K.A.G. and H.M.G., for 
equal shares, with others, of the veteran's National Service 
Life Insurance proceeds is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

